323 F.2d 366
Rosa PEPE, as Administratrix ad Prosequendum of John Pepe,deceased, Appellant in No. 14375,v.LAKE TRANQUILITY COUNTRY CLUB, Appellant in No. 14376.
Nos. 14375, 14376.
United States Court of Appeals Third Circuit.
Argued Oct. 7, 1963.Decided Oct. 16, 1963.

Harry C. Chashin, Paterson, N.J.  (Marcus & Levy and John Selawsky, Paterson, N.J., on the brief), for appellant in No. 14375 and appellee in No. 14376.
H. Curtis Meanor, Jersey City, N.J.  (Lamb, Blake, Hutchinson & Dunne and Arthur J. Blake, Jersey City, N.J., on the brief), for appellee in No. 14375 and appellant in No. 14376.
Before KALODNER, STALEY, and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The judgment of the District Court entered December 11, 1962 pursuant to the jury's verdict will be affirmed.